386 U.S. 350
87 S. Ct. 1161
18 L. Ed. 2d 99
ARDEN FARMS CO. et al.v.STATE DEPARTMENT OF AGRICULTURE et al.
No. 1004.
Supreme Court of the United States
March 20, 1967
Rehearing Denied April 17, 1967.

See 386 U.S. 1014, 87 S. Ct. 1346.
James C. Dezendorf, for appellants.
Robert Y. Thornton, Atty. Gen. of Oregon, and Harold E. Burke and Don Parker, Asst. Attys. Gen., for appellees.
PER CURIAM.


1
The motion to dismiss is granted and the appeal is dismissed for want of a substantial federal question.


2
Mr. Justice DOUGLAS, Mr. Justice HARLAN and Mr. Justice WHITE are of the opinion that probable jurisdiction should be noted and the case set for oral argument.